Citation Nr: 0610852	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of left 
arm blood clots.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from August 1995 to December 
1995, and from October 1996 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2005.



FINDINGS OF FACT

1.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
the in-service incurrence of stressor events consisting of 
one or more noncombat assaults against her person, and 
medical evidence including an expert opinion finding a nexus 
between diagnosed PTSD and the stressor event of at least one 
personal assault in service.

2.  Competent evidence indicates there is a current a 
disability characterized as residuals of blood clots of the 
left arm, and the service medical records show an incident of 
superficial venous thrombosis in the left arm secondary to IV 
medication therapy.



CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2005).

2.  With the resolution of reasonable doubt in the veteran's 
favor, a disability characterized as residuals of blood clots 
of the left arm was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board has considered the provisions of the VCAA, 
requiring that certain notice and assistance be provided to 
claimants for benefits.  However, the Board need not discuss 
the application of the VCAA in this appeal, given the 
favorable disposition of the issues as decided herein.  Any 
deficiency with respect to the RO's implementation of the 
VCAA was harmless error.

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  If a chronic disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to disease so diagnosed 
when the evidence warrants direct service connection.  See 38 
C.F.R. § 3.303(d).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) 

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  PTSD

The veteran filed her claim in for PTSD in September 2001.  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran claims PTSD as a result of the trauma of 
sexual assault in service.  She has presented competent 
medical evidence of current diagnosis of PTSD in the 
form of a VA psychiatric opinion dated in September 
2005.  That opinion indicates also that the veteran's 
chronic PTSD is due to her history of sexual trauma.  
She has also undergone private therapy for sexual 
assault, and has been counseled at VA.

As the veteran has presented current diagnosis and a 
medical link between current symptoms and an in-service 
stressor, she must also present credible supporting 
evidence that the claimed in-service stressor occurred.  
See 38 C.F.R. § 3.304(f).  

VA changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD effective March 7, 
2002.  See Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(now codified as amended at 38 C.F.R. § 3.304(f)).  The March 
2002 amendments pertain to claims resulting from personal 
assault, and are pertinent to this case.  

The critical question in this case is whether the veteran has 
submitted sufficient corroborative evidence of the claimed 
in-service stressors.  This question is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's military 
personnel file and her discharge (DD Form 214), does not show 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
Adjudication Procedure Manual, M21-1, which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, that "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the Manual 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing Manual M21-1, Part III, 5.14c (8), 
(9)).  The Court has also held that these provisions of M21-
1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary 
relationship."  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

38 C.F.R. § 3.304(f)(3) provides, in pertinent part:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request 
for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained 
economic or social behavior changes. 

The service medical records show that the veteran alleged 
that she was sexually assaulted in March 1996 and in October 
1999.  It appears that she was not yet on active duty at the 
time of the 1996 assault, although she claims she was 
activated, and that some of her unit had already been sent to 
Bosnia.  She testified that she was under orders to report 
for duty with her unit at 6am the following morning, several 
hours after the assault.  When she came onto active duty, she 
reported that she had been assaulted, and her commander 
ordered her to report the rape to the police department.  She 
also submitted evidence documenting the prosecution of the 
person who had committed the assault, and evidence of 
counseling for the aftermath of the assault.  Moreover, she 
sought counseling in service for sexual assault in October 
1996.  

In October 1999, the veteran sought emergency room treatment 
while on active duty, claiming she had been sexually 
assaulted one day earlier.  She reported the circumstances of 
the assault, including that she had gotten drunk at a party 
and awakened to find a man having intercourse with her, and 
she kept passing out.  She reported this incident at the 
emergency room and was given a sexual assault kit.  The kit 
was reportedly completed, and CID elements (Army criminal 
investigation personnel) were reportedly notified.  There is 
also a consultation report sheet showing she would not speak 
with a counselor who she was trying to interview her at the 
time.  

At her hearing before the undersigned, the veteran testified 
that the CID essentially discouraged her from pursing the 
investigation, she felt pressured by them, and that the 
person who assaulted her was transferred to another duty 
station.  The veteran testified that her career went downhill 
thereafter, until she met her husband, at which time she was 
able to feel somewhat better.  

Extensive VA clinical and evaluative records are in the file 
from several facilities.  The veteran has consistently 
reported the same two sexual traumas.  She recently provided 
a record of the emergency room treatment for the claimed 
sexual assault in October 1999.  Psychiatric and 
psychological evaluators on several occasions at VA and 
private facilities have diagnosed PTSD from sexual trauma 
related to the assaults noted herein.  The Axis IV diagnosis 
in the aforementioned VA psychiatric examination in September 
2005 shows PTSD due to history of sexual trauma.  

The Board has reviewed the volumes of evidence in this case, 
in association with the appellant's contentions.  As noted 
above, there are special criteria for diagnosed PTSD cases 
based upon stressors that involved sexual assault or trauma.  
In this, as in most such cases, the evidence is not entirely 
unequivocal.  Nonetheless, there is substantial indication 
within the file, including actual service medical records, 
that a sexual assault occurred to the appellant at about the 
time when she states she was raped in October 1999.  

The RO has pointed out that information strongly suggests she 
was raped in March 1996, and that this was before service, 
but that the evidence for rape in October 1999 is less 
compelling.  This would appear to be because the earlier 
assault was supported by court documents showing a conviction 
of the perpetrator, and by counseling records.  The more 
concrete nature of the evidence of the 1996 assault does not 
compel the conclusion that the October 1999 assault is less 
likely.  To the contrary, it is inappropriate to draw such a 
conclusion.  The Board finds that the veteran's actions 
surrounding the alleged assault in 1999, her visiting the 
emergency room and contending she was assaulted, then having 
trouble detailing the event with a counselor, is exactly the 
type of evidence that is acceptable corroborative evidence in 
personal assault cases, as provided in pertinent guidelines.  

The Board also finds probative the VA medical treatment 
record in which unrelated medical personnel have reported 
that the veteran seems to have "a very strong component" of 
PTSD regarding the assaults in service.  This was noticed 
during a pelvic examination in March 2004, and is referred to 
during other medical encounters.  

And, finally, her testimony under oath, and her related 
medical history during the course of her claim and appeal, 
although not entirely consistent, is certainly competent, 
plausible, and adequate to be considered quite credible.

Multiple mental health experts have diagnosed PTSD due to 
sexual trauma in service, and the Board is not in a position 
to disagree.

The Board finds that under the guidelines set forth for 
evaluating such claims, and recognizing the credible 
allegations raised by the veteran in association with the 
evidence of record, a reasonable doubt is raised which must 
be resolved in her favor.  Thus, giving the benefit of the 
doubt to the veteran, service connection is in order for 
PTSD, as being the result of service.

B.  Left Arm Blood Clots

The veteran had left arm blood clots in service.  She 
complained of left arm tightness and was found to have 
superficial venous thrombosis secondary to intravenous (IV) 
medication therapy during delivery of her child in January 
2001.  She was treated with Heparin.  A May 2001 ultrasound 
finding indicates total resolution of the condition.  She was 
discharged from service a month later.  

Thus, the veteran had problems with thrombosis and blood 
clots of the left arm in service.  The determinative issue 
here is whether the veteran currently has a residual 
disability of blood clots of the left arm.  

The post-service medical records do not reflect frequent 
treatment for a chronic disorder of this nature since 
service.  However, she has been noted to be treating with a 
VA hematologist, and her primary VA physician has noted that 
she is on a daily aspirin regiment, that she cannot take 
hormone replacement or birth control medication, and that she 
has been counseled not to become pregnant again for fear of 
recurrence of the blood clots.  When the veteran was afforded 
a VA examination in June 2005 to determine whether there was 
a current disability related to the in-service blood clots, 
the examiner opined that it is "at least [as] likely as not 
[that] the veteran has residual effects of blood clots since 
she now has to take a baby aspirin daily for prophylaxis; it 
has been recommended that she never take hormone therapy for 
either birth control or menopause because of increased risk 
of blood clots; and she should not become pregnant because of 
increased hypercoagulability and increased risk of blood 
clots."  

VA treatment records in August 2002 show that she had 
superficial phlebitis and a questionable clotting disorder.  
It was noted that she would need to be taken off Motrin, 
which she was taking for other problems, when her phlebitis 
acted up.  Also noted was her need for aspirin and her lack 
of ability to take birth control medication at the direction 
of her VA hematologist.  

The Board also notes that an April 2004 examination report 
reflects that, while the veteran had no recurrence of 
phlebitis of the left arm, it also noted that she was on 
aspirin for blood thinning to prevent recurrence.  

The Board has considered the opinions for and against the 
claim.  It appears that the medical evidence is divided as to 
whether there is an ongoing disorder related to the blood 
clotting in service.  Nevertheless, the records do indicate 
that the veteran has been managing her condition with a 
regimen of aspirin, and avoiding certain behaviors.  This has 
reportedly been at the direction of her hematologist, to 
prevent recurrence of blood clots.  The Board finds that the 
evidence is in relative equipoise as to this matter.  In such 
cases, there is an approximate balance of positive and 
negative evidence regarding the merits of the issue.  The 
doctrine of reasonable doubt is for application in this case, 
and service connection for residuals of left arm blood clots 
is warranted.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for post traumatic stress disorder is 
granted.  

Service connection for residuals of left arm blood clots is 
granted.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


